DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant should indicate granted patent 11232672.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to method of organizing human activity via commercial interaction (e.g. carrying out a wagering game) in order to determine a financial obligation without significantly more and can be carried out as a mental process since the claims are directed merely to rules on how to carry out the game based on information provided without significantly more.  As per step 1 examiner recognizes sufficient machine elements are included.  As per step 2A the claim(s) recite(s) “receiving, via the interface system, user input corresponding to a bet level; receiving, via the interface system, user input for initiation of a first instance of a slot game; determining a first game outcome and corresponding first display symbols for the first instance of the slot game, wherein: determining the first game outcome involves determining that one of the first display symbols is a persistent moving symbol; determining the first game outcome involves determining an initial persistent moving symbol position that is based, at least in part, on the bet level; and determining the first game outcome involves determining whether the initial persistent moving symbol position is a prize-triggering persistent moving symbol position; controlling the display system to display the first game outcome, wherein displaying the first game outcome involves displaying the first display symbols at a plurality of display symbol positions on a display device of the display system, wherein the plurality of display symbol positions are arranged in a plurality of display symbol rows and display symbol columns; receiving, via the interface system, user input for initiation of a second instance of the slot game; determining a second game outcome and corresponding second display symbols for the second instance of the slot game, wherein, if determining the first game outcome involved determining that the initial persistent moving symbol position was not a prize-triggering persistent moving symbol position, determining the second game outcome involves: determining that one of the second display symbols is the persistent moving symbol; and determining that a secondary persistent moving symbol position will be a display symbol position that is at least one of a display symbol row or a display symbol column towards the prize-triggering persistent moving symbol position, relative to the initial persistent moving symbol position; controlling the display system to display the second game outcome; and in response to determining that the secondary persistent moving symbol position was a prize-triggering persistent moving symbol position: determining a feature game outcome, wherein determining the feature game outcome involves determining whether the bet level is greater than or equal to a threshold, and controlling the display system to display the feature game outcome, wherein the feature game outcome involves: displaying a first award if the bet level is greater than or equal to the threshold, wherein the first award is available when the bet level is greater than or equal to the threshold and not available when the bet level is less than the threshold, and displaying a second award if the bet level is less than the threshold.” as directed to a game comprising a slot game with a prize winning position and a persistent symbol which triggers the prize and a generation of symbol outcomes which involves a check to see if a symbol is in a winning position.  Further the game includes modification to positions and awards based on bet levels and additional dependent claims which include weighted tables and wild symbol.  Examiner recognizes first that the claims are directed to a financial obligation based on awarding an award with award including a credit, or monetary value, which is added as per paragraph [0002] of applicant’s disclosure.  Therefore an outcome includes an obligation from a gaming operator for an amount based on the award determined.  Further the claims include the feature of a wager which is a financial obligation from a player to a gaming operator in order to generate an outcome and play the game.  As per the mental step examiner recognizes the claims are a series of steps involving determining what result to apply based on an outcome generated.  Specifically if a certain outcome is shown then a certain result is provided which is a step that could be performed mentally by a user.  Specifically a user receives a request to play a game, notes an outcome generated in a first instance, and then using the rules determine what result to provide based on the outcome.  Applicant’s display steps are not clearly tied to more than a generic displaying of symbols since the display symbol recited as the persistent symbol is not clearly indicated as being displayed in an animated fashion carrying out the rules but instead that it is part of an outcome with examiner recognizing that displaying symbols as part of an outcome on a gaming device is a known and generic step.  This judicial exception is not integrated into a practical application because it involves presenting players with a game with the gaming being directed to the exception of organizing human activity for the purpose of a financial obligation and being a series of rules which could be carried out as a mental process.  See MPEP 2106.05(f). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because remain a wagering game with the focus on providing a given outcome based on displayed symbols following game rules.  The claims do not provide a practical application beyond determining a financial obligation based on displayed symbols or performing a mental step based on a displayed outcome.  Additional display elements are generically recited and do not provide sufficient elements to provide significantly more than the identified exemption.  Specifically animating spinning reels is a well-known feature that does not provide a practical application beyond the recited game rules as a series of mental steps and a means to achieve a financial obligation.  Applicant should better claim unique animation steps as a possible means to provide more than a mental step and a practical application regarding the financial obligation.
As per step 2B the hardware elements are commonly found in the gaming art related to electronic slot machines or wagering terminals and therefore are no more than a generic recitation of computer hardware elements and therefore does not provide a practical application that amounts to more than the identified abstract idea.  This includes the recitation of memory, processors, and displaying steps which are generically found in electronic gaming machine.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 7-11, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Visocnik (US Pub. No. 2004/0048646 A1) in view of  Marks et al. (US Pub. No. 2017/0132877 A1 hereinafter referred to as Marks).
As per claims 1, 9, and 15, Visocnik teaches a gaming device, method, and non-transitory media having software stored thereon, the software including instructions for a method of controlling an electronic gaming machine (abstract and Fig. 1), comprising: a display system including one or more displays (paragraph [0012] see electronic display); an interface system including at least one user interface (paragraph [0120] see input device 14 for accepting a user’s wager); and a control system including one or more processors, the control system being configured for: receiving, via the interface system, user input corresponding to a bet level (paragraph [0120] see input device 14 for accepting a user’s wager); receiving, via the interface system, user input for initiation of a first instance of a slot game (Fig. 10 and paragraph [0012] provides a game based upon a wager); determining a first game (paragraph [0083] features described for the bonus game can be applied to the base game and therefore the first game) outcome and corresponding first display symbols for the first instance of the slot game (Fig. 2 and paragraphs [0084]-[0085] an outcome is generated with a bonus symbol, item 24, in the form of a mouse being placed), wherein: determining the first game outcome involves determining that one of the first display symbols is a persistent moving symbol (Figs. 3-6 and paragraphs [0013]-[0014], [0018], and [0090]-[0092] the bonus symbol is placed and persists, paragraph [0090], for subsequent spins moving during a new game outcome, paragraph [0092], towards an award symbol position, see cheese Fig. 6, wherein a special award is provided if the bonus symbol occupies the same position as the award symbol position (paragraph [0013])); determining the first game outcome involves determining an initial persistent moving symbol position (Fig. 6 and paragraphs [0013]-[0014], [0018], and [0092] a special award is provided if the bonus symbol occupies the same position as the award symbol position, paragraph [0013], in this case the cheese symbol position); and determining the first game outcome involves determining whether the initial persistent moving symbol position is a prize-triggering persistent moving symbol position (Fig. 6 and paragraphs [0013]-[0014], [0018], and [0092] a special award is provided if the bonus symbol occupies the same position as the award symbol position, paragraph [0013], in this case the cheese symbol position); controlling the display system to display the first game outcome, wherein displaying the first game outcome involves displaying the first display symbols at a plurality of display symbol positions on a display device of the display system, wherein the plurality of display symbol positions are arranged in a plurality of display symbol rows and display symbol columns (Figs. 2-6 and paragraphs [0090]-[0091] symbols are displayed which are part of the outcome); receiving, via the interface system, user input for initiation of a second instance of the slot game (paragraph [0121] subsequent spins require a prompting of the player to provide an input); determining a second game outcome and corresponding second display symbols for the second instance of the slot game, wherein, if determining the first game outcome involved determining that the initial persistent moving symbol position was not a prize-triggering persistent moving symbol position (Figs. 3-6 and paragraphs [0013]-[0014], [0018], and [0090]-[0092] the bonus symbol is placed and persists, paragraph [0090], for subsequent spins moving during a new game outcome, paragraph [0092], towards an award symbol position, see cheese Fig. 6, wherein a special award is provided if the bonus symbol occupies the same position as the award symbol position (paragraph [0013])), determining the second game outcome involves: determining that one of the second display symbols is the persistent moving symbol (Figs. 3-6 and paragraphs [0013]-[0014], [0018], and [0090]-[0092] the bonus symbol is placed and persists, paragraph [0090], for subsequent spins moving during a new game outcome, paragraph [0092], towards an award symbol position, see cheese Fig. 6, wherein a special award is provided if the bonus symbol occupies the same position as the award symbol position (paragraph [0013])); and determining that a secondary persistent moving symbol position will be a display symbol position that is at least one of a display symbol row or a display symbol column towards the prize-triggering persistent moving symbol position, relative to the initial persistent moving symbol position (Figs. 3-6 and paragraphs [0013]-[0014], [0018], and [0090]-[0092] the bonus symbol is placed and persists, paragraph [0090], for subsequent spins moving during a new game outcome, paragraph [0092], towards an award symbol position, see cheese Fig. 6, wherein a special award is provided if the bonus symbol occupies the same position as the award symbol position (paragraph [0013])); controlling the display system to display the second game outcome (Figs. 3-6 and paragraphs [0013]-[0014], [0018], and [0090]-[0092] the bonus symbol is placed and persists, paragraph [0090], for subsequent spins moving during a new game outcome, paragraph [0092], towards an award symbol position, see cheese Fig. 6, wherein a special award is provided if the bonus symbol occupies the same position as the award symbol position (paragraph [0013])); and in response to determining that the secondary persistent moving symbol position was a prize-triggering persistent moving symbol position (Figs. 3-6 and paragraphs [0013]-[0014], [0018], and [0090]-[0092] the bonus symbol is placed and persists, paragraph [0090], for subsequent spins moving during a new game outcome, paragraph [0092], towards an award symbol position, see cheese Fig. 6, wherein a special award is provided if the bonus symbol occupies the same position as the award symbol position (paragraph [0013])): determining a feature game outcome, wherein determining the feature game outcome (paragraph [0084] the secondary game can be a bonus game and therefore the outcome of the secondary game is a feature game outcome) involves determining whether the bet level is greater than or equal to a threshold (paragraph [0114] the outcome awarded from the bonus symbols may be based on wagering level), and controlling the display system to display the feature game outcome, wherein the feature game outcome involves: displaying a first award if the bet level is greater than or equal to the threshold (paragraph [0114] the outcome awarded from the bonus symbols may be based on wagering level), wherein the first award is available when the bet level is greater than or equal to the threshold and not available when the bet level is less than the threshold, and displaying a second award if the bet level is less than the threshold (paragraph [0114] the outcome awarded from the bonus symbols may be based on wagering level with different awards based on wagering levels).   Visocnik does not teach an interface system including at least one network interface user and input corresponding to a first bet level wherein determining an initial persistent moving symbol position that is based, at least in part, on the first bet level.  However, Marks teaches a wagering game machine (abstract) comprising a network and network communication via a network input to carry out a game (Fig. 2B and paragraph [0053]) wherein symbol positions are made eligible for placement of a symbol based on a wagering level amount selected by a user (claims 1-2).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Visocnik with Marks, since Visocnik is modifiable to include the feature of a network connection thereby allowing for gaming data to be provided from a central controller thereby reducing the requirements of the gaming device by instead relying upon the central controller to carry out some gaming functions reducing the overall costs (Marks paragraphs [0054]-[0055]) and to tie which symbol positions are eligible for the bonus symbol based on wagering level since as shown by Marks allowing certain features based on amount wager encourages players to wager more, and therefore increase potential revenue, in order to activate better or more features including which symbol positions may have a symbol, including a bonus persistent symbol, generated.
As per claims 2, 10, and 16, Visocnik does not teach a device, method, or medium wherein a prize triggered by the prize-triggering persistent moving symbol position is a progressive jackpot that corresponds to the initial display symbol row.  However, Visocnik does teach a prize being trigger by the prize-triggering persistent moving symbol position (paragraphs [0013]-[0014], and [0018]) and Marks teaches a progressive jackpot (paragraph [0062]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Visocnik with Marks, since Visocnik is modifiable to include the known feature of a progressive jackpot which provides a high reward that will attract more players to play the game for the chance at winning.
As per claims 3, 11, and 17, Visocnik does not teach a device, method, or medium wherein: a prize triggered by the prize-triggering persistent moving symbol position is a progressive jackpot, the progressive jackpot is one of a plurality of progressive jackpots, and a prize symbol for each of the plurality of progressive jackpots is displayed adjacent the plurality of display symbol positions.  However, Visocnik does teach a prize being trigger by the prize-triggering persistent moving symbol position (paragraphs [0013]-[0014], and [0018]) wherein multiple prize symbols can occupy adjacent spots to the bonus symbol (Figs. 11-12) with prizes varying (paragraph [0114]) and Marks teaches a progressive jackpot include multiple progressive jackpots (paragraph [0062]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Visocnik with Marks, since Visocnik is modifiable to include the known feature of a progressive jackpot which provides a high reward that will attract more players to play the game for the chance at winning with multiple prizes providing a higher chance of winning and therefore greater excitement.
As per claim 7, Visocnik teaches a device wherein determining the second game outcome further involves: determining that an open space symbol (see disclosure paragraph [0184] wherein applicant describes the open symbol in a manner as a symbol or symbol position which allows the persistent symbol to move and not a specific appearance) will be the display symbol position that is at least one of the display symbol row or the display symbol column towards the prize-triggering persistent moving symbol position, relative to the initial persistent moving symbol position, and the determining that the secondary persistent moving symbol position will be the display symbol position that is at least one of the display symbol row or the display symbol column towards the prize-triggering persistent moving symbol position, relative to the initial persistent moving symbol position, is in response to determining that the open space symbol will be the display symbol position that is at least one of the display symbol row or the display symbol column towards the prize-triggering persistent moving symbol position, relative to the initial persistent moving symbol position (Figs. 3-6 and paragraphs [0013]-[0014], [0018], and [0090]-[0092] the bonus symbol is placed and persists, paragraph [0090], for subsequent spins moving during a new game outcome, paragraph [0092], towards an award symbol position, see cheese Fig. 6, wherein a special award is provided if the bonus symbol occupies the same position as the award symbol position (paragraph [0013]).  Specifically the figs show symbols which are open by allowing a persistent symbol to move into the position and towards a prize location.).
As per claim 8, Visocnik teaches a device wherein determining the second game outcome further involves: determining that an open space symbol will not be the display symbol position that is at least one of the display symbol row or the display symbol column towards the prize-triggering persistent moving symbol position, relative to the initial persistent moving symbol position, and determining that the secondary persistent moving symbol position will not be the display symbol position that is at least one of the display symbol row or the display symbol column towards the prize-triggering persistent moving symbol position, relative to the initial persistent moving symbol position, is in response to determining that the open space symbol will not be the display symbol position that is at least one of the display symbol row or the display symbol column towards the prize-triggering persistent moving symbol position, relative to the initial persistent moving symbol position (Figs. 3-6 the persistent symbol moves towards a prize and therefore would determine not to move into an open positions that is not along the path to the prize position).
Claims 4-5, 12-13, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Visocnik (US Pub. No. 2004/0048646 A1) and Marks et al. (US Pub. No. 2017/0132877 A1 hereinafter referred to as Marks) in view of Tuck (US Pub. No. 2014/0323198 A1).
	As per claims 4, 12, and 18, Visocnik does not teach a device, method, or medium wherein determining the first game outcome involves making a random number generator (RNG) call to a game processing backend system to determine whether one or more wild symbols will be presented adjacent to the initial persistent moving symbol position.  However, Tuck teaches an exploding symbol which generates wilds in adjacent spots in a random fashion (Figs. 6F-6G and paragraphs [0098] and [0119]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Visocnik with Marks and Tuck, since Visocnik is modifiable to include the special feature of randomly adding additional wilds around a symbol thereby increasing the potential payout for a player which increases their excitement upon seeing the wilds being generated thereby encouraging further play in order to win the feature.
	As per claims 5, 13, and 19, Visocnik does not teach a device, method, or medium wherein the wild symbols include exploding wild symbols.  However, Tuck teaches an exploding symbol which generates wilds in adjacent spots in a random fashion (Figs. 6F-6G and paragraphs [0098] and [0119]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Visocnik with Marks and Tuck, since Visocnik is modifiable to include the special feature of randomly adding additional wilds around a symbol thereby increasing the potential payout for a player which increases their excitement upon seeing the wilds being generated thereby encouraging further play in order to win the feature.
Claims 6, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Visocnik (US Pub. No. 2004/0048646 A1) and Marks et al. (US Pub. No. 2017/0132877 A1 hereinafter referred to as Marks) in view of Tuck (US Pub. No. 2014/0323198 A1) and Berman (US Pub. No. 2010/0304833 A1).
	As per claim 6, 14, and 20, Visocnik does not teach a device, method, or medium wherein the control system is further configured for determining whether one of the first display symbols is a persistent moving symbol and wherein determining whether one of the first display symbols is a persistent moving symbol involves: making a random number generator (RNG) call to a game processing backend system; determining an RNG outcome based on the RNG call; and providing the RNG outcome to an RNG conversion engine, wherein: the RNG conversion engine refers to a weighted lookup table in order to determine whether one of the first display symbols is a persistent moving symbol, and the RNG conversion engine is configured to provide a minimum level of a return to player (RTP).  However, Tuck teaches an exploding symbol which generates wilds in adjacent spots in a random fashion (Figs. 6F-6G and paragraphs [0098] and [0119]) and Berman teaches the generation of symbols is based on weighted random determination (paragraph [0041]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Visocnik with Marks, Tuck, and Berman, since Visocnik is modifiable to include the special feature of randomly adding additional wilds around a symbol thereby increasing the potential payout for a player which increases their excitement upon seeing the wilds being generated thereby encouraging further play in order to win the feature and to use weighted randomness in order to control the odds of certain symbols being generated and therefore the payout of the gaming machine being set to a desired amount.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11232672. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to a similar invention regarding a persistent symbol position wherein a first and second instance of the game are carried out and a determination is made whether or not an outcome includes the symbol position being a persistent symbol position.  The claims differ over 11232672 regarding a feature game outcome based on bet level however the claims of 11232672 do include a feature game outcome and examiner recognizes it is known in the art to set an award based on wagering level with 11232672 claims including using known wagering tables.  Additionally the claims include the feature of wagering level determination and therefore an award which is different based on the amount wagered would have been a feature that is clear to one of ordinary skill in the art.  Therefore the inventions are not patentably distinct from each other.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bennett et al. (US Pat. No. 8,113,937 B2) teaches a gaming system comprising a slot machine pin and ball game wherein prize winning buckets are located beneath a series of pins in which a ball falls into in order to determine an award.  Further the prize winning buckets arrangement is determined via a player's wager amount.
Washington et al. (US Pub. No. 2016/0171835 A1) teaches a wagering game system comprising enabling bonus games via a max bet wager.
Davis et al. (US Pat. No. 10,733,850 B2) teaches a wagering game wherein the bonus symbols used in a feature game are based on a wagering level and the bonus symbols determine the type of award provided.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        8/31/2022